Haeeis, J.
"We are thoroughly persuaded, that the associate counsel for the State was solely actuated by his generons nature, in yielding to the request of the jurors engaged in the trial of the criminal cause brought up for review; and we give credit, also, to the affidavits of the j urors, that their verdict was entirely uninfluenced by anything but the testimony. So, .too, in the Iltmber will case, no man who knew Col. Crocker, one of the attorneys for the executor, would make the slightest imputation, at any time, on either his personal or professional conduct, yet, the verdict in favor of his client was set aside, because he had allowed a juror to dine at his table whilst the case was being tried. The same reason which led this Court to grant a new trial in that case, induces it to direct one in this.
The honor of the bar and the perfect purity of a jury, alike demand their entire separation, in their personal and social intercourse, whilst trials are progressing. However harmless, in themselves, as was the conduct of our .respected brethren in these cases, we feel ourselves called upon, in this and in every case where this separation is not preserved with the utmost care, to evince, in the most decisive manner, our purpose to shut up every avenue through which corruption, or the influence of friendship, could possibly make an approach to the jury box.